DETAILED ACTION
This office action is in response to the reply filed on 02/06/2022.
Claims 1 and 3-18 are pending in the application, with claims 4 and 17 having been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “wherein the scalar unit has a direct connection to the data memory and the vector memory using a single memory port to fully access all of the data and vector memory spaces.” It is unclear how the claims are using the terms “direct connection” and “single memory port”. Applicant has argued that the term “port” should be given its well understood meanings in the art. The problem with this interpretation is that it still does not explain how there can be a direct connection between the scalar unit and the memories using only a single port. Why? Because, using applicant’s own definition of what a port is, there would need to be a memory port on both ends of the bus. In other words, looking at Figure 2, there would need to be a port on the bus end connected to the scalar unit as well as ports at each bus end connected to each memory (the data memory and multiple vector memories). Thus, even if we consider the line in Figure 2 a “direct connection” between the scalar unit and the multiple memories, that connection uses more than a single port. Which leads us back to the original question: what does it mean when the claim says there is a direct connection that uses a single port? How is this possible when there need to be ports at both ends of the connection? Applicant has still not addressed this fundamental ambiguity in the claim language, and the rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183